IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON                          Its"
                                                                                  1=1



STATE OF WASHINGTON,                                                               rn
                                                                                   -0      6
                                                 No. 75361-4-1
                      Respondent,                                                          >   rn
        V.                                       DIVISION ONE
                                                                                           cn
ABDULLAH HASSAN EKRIEM,                          UNPUBLISHED OPINION               .&""'   CD —
                                                                                   .4

                      Appellant.                 FILED: September 18, 2017


       LEACH, J. — For the first time on appeal, Abdullah Ekriem challenges the

constitutionality of the mandatory victim penalty assessment(VPA) as applied to

him. This challenge is not ripe for review, and the claimed error does not constitute

manifest constitutional error under RAP 2.5(a). We affirm.

                                    Background

      The State charged Ekriem with violation of the Uniform Controlled

Substances Actl for possessing heroin.2 Ekriem pleaded guilty to a reduced

charge of solicitation to possess heroin.3 At sentencing, the court imposed a

mandatory $500 VPA but waived all discretionary fees.4




      1 Ch. 69.50 RCW.
      2 RCW 69.50.401(1), (2)(a).
      3 RCW 9A.28.030; RCW 69.50.4013.
      4 RCW 7.68.035.
No. 75361-4-1 / 2


                                      Discussion

       Ekriem claims for the first time on appeal that the imposition of the VPA

under RCW 7.68.035 violates substantive due process as applied to him. We held

in State v. Shelton5 that this challenge is not ripe for review until the State attempts

to collect the fee because the facts relevant to the claim are not fully developed.

No evidence in the record indicates enforced collections, sanctions, or other

negative consequences of Ekriem's criminal debt. We adhere to our decision in

Shelton and conclude that Ekriem's substantive due process claim is not ripe.

Further, as we held in Shelton, a claimed due process error cannot constitute

manifest constitutional error subject to review under RAP 2.5(a)(3) until the State

seeks to enforce collection or imposes a sanction for failure to pay.6

       Even if Ekriem's argument was ripe for review and could be raised for the

first time on appeal, it would fail under State v. Seward.7 Ekriem acknowledges

that the State has a legitimate interest in imposing the VPA fee.5 He contends,

however, that imposing legal financial obligations on a defendant who lacks the

ability to pay does not rationally serve this interest. But Seward held that a

mandatory VPA is rationally related to the State's interest:

       5 194 Wn. App. 660, 674, 378 P.3d 230 (2016), review denied, 187 Wn.2d
1002 (2017); see also State v. Curry, 118 Wn.2d 911, 917, 829 P.2d 166 (1992);
State v. Lewis, 194 Wn. App. 709, 715, 379 P.3d 129, review denied, 186 Wn.2d
1025 (2016).
       6 Shelton, 194 Wn. App. at 675.
       7 196 Wn. App. 579, 384 P.3d 620 (2016), review denied, 188 Wn.2d 1015
(2017).
       8 Seward, 196 Wn.App. at 585("the VPA serves the legitimate state interest
of funding comprehensive programs to encourage and facilitate testimony by
victims and witnesses of crimes").

                                          -2-
No. 75361-4-1/ 3



       First, imposing [the VPA] on all felony offenders without first
       considering their ability to pay is rationally related to legitimate state
       interests because even though some offenders may be unable to
       pay, some will. So the imposition of [the VPA] on all offenders
       creates funding sources for these purposes.

              Second, imposing [the VPA] on offenders who may be
       indigent at the time of sentencing is also rationally related to funding
       these purposes because the defendant's indigency may not always
       exist. We can conceive of situations in which an offender who is
       indigent at the time of sentencing will be able to pay the fees and
       assessments in the future. So it is not unreasonable to believe that
       imposing these fees and assessments on all indigent offenders
       would result in some funding for these purposes.[91

We agree that the two statutes are rationally related to legitimate state interests as

applied to all offenders. Finally, we do not address Ekriem's arguments about

costs on appeal because the State does not intend to seek these costs.

                                     Conclusion

       We affirm.




WE CONCUR:



             e




      9 Seward, 196 Wn. App. at 585.



                                         -3-